DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DIEGO ROVITO,
                                 Appellant,

                                    v.

                        JAN TINKLEY ROVITO,
                              Appellee.

                              No. 4D21-1204

                          [December 30, 2021]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Peter Holden, Judge; L.T. Case No.
FMCE13-011646 (36).

  Jesmany Jomarron and Robin F. Hazel of Farrell Patel Jomarron Law
PLLC, Miami, for appellant.

  Robert J. Merlin of Robert J. Merlin, P.A., Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

GERBER, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.